 1                 PETER R. DION-KINDEM (SBN 95267)
                   THE DION-KINDEM LAW FIRM
 2                 PETER R. DION-KINDEM, P. C.
 3   2945 Townsgate Road, Suite 200
     Westlake Village, CA 91361
 4   Telephone: (818) 883-4900
     Fax:         (818) 338-2533
 5   Email:       peter@dion-kindemlaw.com
 6   LONNIE C. BLANCHARD, III (SBN 93530)
 7   THE BLANCHARD LAW GROUP, APC
     3579 East Foothill Blvd., No. 338
 8   Pasadena, CA 91107
     Telephone: (213) 599-8255
 9   Fax:        (213) 402-3949
     Email:      lonnieblanchard@gmail.com
10

11   Attorneys for Plaintiff Jose Gonzalez

12   [Additional attorneys listed on following page]

13
                                    UNITED STATES DISTRICT COURT
14

15                                 EASTERN DISTRICT OF CALIFORNIA

16
     Jose Gonzalez, an individual, on behalf of himself   Case No. 1:16-cv-01891-DAD-JLT
17   and all others similarly situated,
                                                          Stipulation to Continue the Filing Date of
18          Plaintiff,                                    Plaintiff’s Unopposed Motion for
19                                                        Preliminary Approval of Class Action
            vs.                                           Settlement from May 13, 2019 to June 14,
20                                                        2019 and [Proposed] Order
     CoreCivic of Tennesee, LLC (formerly CCA of
21   Tennessee, LLC), and Does 1 through 10,
     inclusive,
22
            Defendants.
23

24

25

26
27

28

                  Stipulation to Continue Filing Date of Motion for Preliminary Approval
                                                       1
 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN
 3   21550 Oxnard Street, Suite 780
     Woodland Hills, California 91367
 4   Telephone: (877) 206-4741
     Facsimile: (866) 633-0228
 5   tfriedman@toddflaw.com
     abacon@toddflaw.com
 6

 7   Attorneys for Plaintiff Thomas Richards

 8   PAUL M. GLEASON State Bar No.: 155569
     TOREY FAVAROTE State Bar No.: 198521
 9   4014 Long Beach Blvd., Suite 300
     Long Beach, California 90807
10
     Telephone: (562) 548-6700
11   Facsimile: (562) 216-8495
     pgleason@gleasonfavarote.com
12   tfavarote@gleasonfavarote.com

13   Attorneys for Defendant
     CoreCivic of Tennessee, LLC (formerly
14
     CCA of Tennessee, LLC)
15

16

17

18

19
20

21

22

23

24

25

26
27

28

                 Stipulation to Continue Filing Date of Motion for Preliminary Approval
                                                      2
 1
            The parties to above-captioned matter, by and through their respective attorneys of record,
 2
     hereby stipulate and agree as follows:
 3
            WHEREAS, on November 30, 2018, the parties agreed to settle this matter on terms that are
 4
     different than those the Court previously refused to accept; and
 5
            WHEREAS, because the end of the class period agreed upon by the parties is February 28,
 6
     2019, the parties could not obtain complete payroll and time keeping data for currently employed class
 7
     members until after that date; and
 8
            WHEREAS, on January 22, 2019, the Court ordered the unopposed motion for preliminary
 9
     approval of class action settlement to be filed no later than March 29, 2019;
10
            WHEREAS, on March 27, 2019, based on a stipulation submitted by the parties, the Court
11
     continued the deadline for plaintiff to file the motion for preliminary approval to April 29, 2019; and
12
            WHEREAS, since March 27, 2019, Defendant has continued to work diligently to compile time
13
     keeping data through February 28, 2019; and
14
            WHEREAS, compiling the time-keeping data in an electronic format that can be produced to
15
     counsel for Plaintiff has taken longer than anticipated because the electronic time records are contained
16
     in individual spreadsheets for approximately 1200 individuals, which increased the amount of time it
17
     took for Defendant to generate the electronic time records as well as the time it has taken for counsel
18
     for Defendant to review the electronic time records and to format the time records so they can be
19
     produced to Plaintiff’s counsel by removing the employee name on each time record and replacing it
20
     with a DOE designation; and
21
            WHEREAS, counsel for Defendant is now in possession of all the of the electronic time records
22
     and has produced them to Plaintiff’s counsel on April 29, 2019; and
23
            WHEREAS, the time keeping data is necessary for Plaintiffs’ counsel to prepare the unopposed
24
     motion for preliminary approval of class action settlement; and
25
            WHEREAS, the sheer volume of the data within the excel sheets has taken longer than
26
     expected to combine and analyze; and
27

28

                  Stipulation to Continue Filing Date of Motion for Preliminary Approval
                                                       3
 1
            WHEREAS, the parties agree that it is in each of their best interest to continue the current
 2
     deadline for Plaintiffs to file their unopposed motion for preliminary approval of class action settlement
 3
     to allow Plaintiffs to analyze the newly-produced data.
 4
            NOW THEREFORE, THE PARTIES STIPULATE and agree that good cause exists to
 5
     continue the deadline for Plaintiffs to file their unopposed motion for preliminary approval of class
 6
     action settlement to June 14, 2019.
 7
            Dated: May 8, 2019                   THE DION-KINDEM LAW FIRM
 8

 9
                                                 BY:     /S PETER R. DION-KINDEM
10                                                         PETER R. DION-KINDEM, P.C.
                                                           PETER R. DION-KINDEM
11                                                         Attorney for Plaintiff Jose Gonzalez
12
            Dated: May 8, 2019                   GLEASON & FAVAROTE LLP
13

14
                                                 BY:     /S/ PAUL M. GLEASON
15                                                         PAUL M. GLEASON
                                                           TOREY JOSEPH FAVAROTE
16                                                        Attorneys for Defendant CoreCivic, Inc. formerly
17                                                        known as Corrections Corporation of America

18

19
20

21

22

23

24

25

26
27

28

                  Stipulation to Continue Filing Date of Motion for Preliminary Approval
                                                       4
 1
                                                      ORDER
 2
            Having reviewed the above Stipulation to Continue the Filing Date of Plaintiff’s Unopposed
 3
     Motion for Preliminary Approval of Class Action Settlement and finding good cause for the relief
 4
     requested therein, the Court orders that the deadline for Plaintiffs to file their unopposed motion for
 5
     preliminary approval of class action settlement is hereby continued to July 15, 2019.
 6
            The Court does not anticipate again extending this deadline.
 7

 8
     IT IS SO ORDERED.
 9
       Dated:     May 10, 2019                                /s/ Jennifer L. Thurston
10                                                     UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                  Stipulation to Continue Filing Date of Motion for Preliminary Approval
                                                       5
